Citation Nr: 0731108	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-30 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increase rating for essential benign 
tremors, both hands, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel






INTRODUCTION

The veteran had active service from April 1955 through June 
1978.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  At present, the Montgomery, 
Alabama, RO is the Agency of Original Jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.


REMAND

The veteran is seeking an increased rating for his service-
connected essential benign tremors, both hands.  He is 
currently rated as 30 percent disabled under 38 C.F.R. 
§ 4.124a, Diagnostic Code (DC) 8105.  When an unlisted 
condition, such as essential benign tremors, is encountered, 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous. Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings. Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin. 38 C.F.R. § 4.20.

The veteran's disorder is most appropriately rated by analogy 
to Sydenam's chorea, under DC 8105.  Moderate symptoms 
warrant a 30 percent rating, which the veteran is currently 
receiving.  For an increase to a 50 percent rating, the 
symptoms must be moderately severe.  Severe symptoms warrant 
an 80 percent rating. And pronounced progressive grave 
symptoms warrant a 100 percent rating.  38 C.F.R. § 4.124a, 
DC 8105 (2007).  A clear picture of the current severity of 
the veteran's disability is required for rating purposes.

In this case, the record contains a June 2003 VA examination 
report that notes the veteran's tremors of the hands, worse 
on the left.  However, there is no indication of the severity 
of the tremors themselves.  An August 2003 VA outpatient 
treatment note indicates that the veteran had "mild 
intention tremors on finger-to-nose bilaterally."  Two 
months later, an October 2003 treatment note shows "a 
moderate intention tremor on finger-to-notes bilaterally."  
Several years later, the veteran's private neurologist 
suggested that his essential tremors are manifested by 
resistance that "implies severe tremors."  See June 2006 
Kesserwani note.

Because the degree of severity is varying throughout the 
course of this appeal, it is unclear to the Board the current 
severity of the veteran's tremors for rating purposes.  The 
only VA examination in this appeal period failed to discuss 
the severity of the disability in any way.  A remand is 
required as a VA examination is warranted to determine the 
current severity of the veteran's disability.  
38 C.F.R. § 3.159(d) (2007).

Accordingly, the case is REMANDED for the following action:

1. Afford the veteran a VA examination to 
determine the current severity of his 
service-connected essential benign tremors 
of both hands.  If possible within a 
reasonable degree of medical certainty, 
the examiner is asked to discuss the 
severity in terms of moderate, moderately 
severe, and severe.  38 C.F.R. § 4.124a, 
DC 8105 (2007).  

2. Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



